JUSTICE MURRAY, dissenting: The decision of the United States Supreme Court in United States v. Leon (1984), 468 U.S. 897, 82 L. Ed. 2d 677, 104 S. Ct. 3405, compels me to dissent. In Leon a search warrant was ultimately found to be invalid because the affidavit in support of its issuance was insufficient to establish probable cause. In finding that the involved officers acted in objectively reasonable reliance on the search warrant which had been issued by a neutral and detached magistrate, the court created a “good faith” exception to the exclusionary rule, holding that the rule should not be applied to bar evidence obtained as a result of the invalid warrant under these circumstances. In reaching this determination the court reasoned that “in the Fourth Amendment context, the exclusionary rule can be modified somewhat without jeopardizing its ability to perform its intended functions.” (Emphasis added.) (468 U.S. 897, 905, 82 L. Ed. 2d 677, 687, 104 S. Ct. 3405, 3412.) The court further stated that although the exclusionary rule was designed to deter police misconduct in searches and seizures in violation of the fourth amendment, it never was intended to confer a benefit on all guilty defendants and, “[particularly when law enforcement officers have acted in objective good faith or their transgressions have been minor, the magnitude of the benefit conferred on such guilty defendants offends basic concepts of the criminal justice system.” 468 U.S. 897, 907-08, 82 L. Ed. 2d 677, 688-89, 104 S. Ct. 3405, 3413. In the instant case, had the involved officers secured a warrant for the arrest of Meeks from a detached and neutral judge and they objectively reasonably relied on it in arresting Meeks, the arrest of James and use of his confession would without doubt have been constitutionally permissible even if the Meeks warrant were later found to be invalid. In light of the foregoing, I am therefore of the opinion that the Lem good-faith exception should be applied to cases where, as here, a warrantless arrest is made in good faith based upon evidence obtained as a result of the prior arrest of another party which is later found to be illegal. To make the imprimatur of a judicially issued warrant, most often issued ex parte, a factor in determining whether the good-faith exception to the exclusionary rule applies is putting form over substance. Here the record discloses that the original warrantless arrest of Meeks was in good faith, even though suppressible because probable cause emerged only after his confession. However, the subsequent arrest of James was not only then based on probable cause, i.e., Meeks’ implication of him in the crime, but also made in good faith. Notwithstanding the absence of a warrant, therefore, the arrest of James meets the Leon good-faith test and James’ subsequent voluntary confession, made after being given Miranda warnings, was evidence untainted by the “forbidden fruit” involved in the original Meeks’ arrest. James also raised issues not addressed by the majority. Since they were not, I do not feel it appropriate to comment upon them.